
	

113 HR 4278 : Ukraine Support Act
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4278
		IN THE SENATE OF THE UNITED STATES
		March 27, 2014ReceivedApril 2, 2014Read twice and referred to the Committee on Foreign RelationsAN ACT
		To support the independence, sovereignty, and territorial integrity of Ukraine, and for other
			 purposes.
	
	
		1.Short title and table of contents
			(a)Short titleThis Act may be cited as the Ukraine Support Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. United States policy.
					Title I—Assistance provisions
					Sec. 101. Support for democratic governance and civil society in Ukraine.
					Sec. 102. Economic reform in Ukraine.
					Sec. 103. United States international programming to Ukraine and neighboring regions.
					Sec. 104. Overseas Private Investment Corporation.
					Sec. 105. Enhanced assistance for law enforcement and the judicial system in Ukraine.
					Sec. 106. Enhanced security cooperation among Central and Eastern European NATO member states.
					Sec. 107. United States-Ukraine security assistance.
					Sec. 108. Recovery of assets linked to corruption in Ukraine.
					Sec. 109. European Bank for Reconstruction and Development.
					Sec. 110. Offset.
					Title II—Sanctions provisions
					Sec. 201. Continuation in effect of sanctions with respect to the blocking of certain persons
			 contributing to the situation in Ukraine.
					Sec. 202. Imposition of additional sanctions on persons responsible for violence or who undermine
			 the independence, sovereignty, or territorial or economic integrity of
			 Ukraine.
					Sec. 203. Imposition of additional sanctions on persons complicit in or responsible for significant
			 corruption in the Russian Federation.
					Sec. 204. Report on certain foreign financial institutions.
					Sec. 205. Sense of Congress on human rights in the Russian Federation.
					Sec. 206. Certification described and submission to Congress.
					Sec. 207. Sense of Congress on suspension of all activities and meetings of the NATO-Russia
			 Council.
					Sec. 208. Definitions.
					Title III—Reporting Provisions
					Sec. 301. Annual report on security developments in the Russian Federation and their effects on
			 Ukrainian sovereignty.
					Sec. 302. Presidential determination and report on compliance by Russian Federation of its
			 obligations under INF Treaty.
					Sec. 303. Report on geopolitical impact of energy exports.
					Sec. 304.  Amendment to the Iran, North Korea, and Syria Nonproliferation Act.
				
			2.United States policyIt is the policy of the United States—
			(1)to support the right of the people of Ukraine to freely determine their future, including their
			 country’s relationship with other nations and international organizations,
			 without interference, intimidation, or coercion by other countries;
			(2)to support the people of Ukraine in their desire to address endemic corruption, consolidate
			 democracy, and achieve sustained prosperity;
			(3)to support the efforts of the Government of Ukraine to bring to justice those responsible for the
			 acts of violence against peaceful protestors and other unprovoked acts of
			 violence related to the anti-government protests that began on November
			 21, 2013;
			(4)to support the efforts of the Government of Ukraine to identify, investigate, recover, and return
			 to the Ukrainian state assets unaccounted for under the leadership and
			 departure from Ukraine of former President Yanukovych, his family, and
			 other current and former members of the Ukrainian government, along with
			 others legitimately charged by government authorities with similar
			 offenses;
			(5)to assist the Government of Ukraine in preparations for the presidential election scheduled for May
			 25, 2014, and to participate in efforts to ensure that this election is
			 conducted in accordance with international standards;
			(6)to promote democratic values, transparent and accountable government institutions, and advance
			 United States national security interests through United States
			 international broadcasting, including the Voice of America and Radio Free
			 Europe/Radio Liberty (RFE/RL), Incorporated;
			(7)to support needed economic structural reforms in Ukraine, including in the fiscal, energy, pension,
			 and banking sectors, among others;
			(8)to support energy diversification initiatives to reduce Russian control of energy supplies to
			 Ukraine and other European countries, including United States promotion of
			 increased natural gas exports to, and energy efficiency in, Ukraine, which
			 could be enhanced by advances in new energy technologies;
			(9)to condemn the armed intervention of the Russian Federation in Ukraine, including its continuing
			 political, economic, and military aggression against that country;
			(10)to work with United States allies and partners in Europe and around the world, including at the
			 United Nations, to ensure that all nations refuse to recognize the illegal
			 annexation of Crimea by the Russian Federation and reaffirm the
			 independence, sovereignty, and territorial integrity of Ukraine;
			(11)to refuse to recognize the legitimacy of the illegal referendum in Crimea on March 16, 2014, on the
			 status of that region of Ukraine, which was held under conditions of
			 occupation and coercion by Russian forces;
			(12)to support the deployment of international monitors to Ukraine to assess the current status of its
			 territorial integrity and the safety of all people in Ukraine;
			(13)to encourage the Government of Ukraine to continue to respect and protect the rights of all ethnic,
			 religious, and linguistic minorities;
			(14)to encourage the Government of Ukraine to promote and protect the human rights, as recognized by
			 the Universal Declaration of Human Rights, of all individuals as they seek
			 freedom, democracy, and equality under the law;
			(15)to work with United States allies and partners to condemn any violation by Russian Federation
			 occupation forces or their proxies of the rights of ethnic, religious, and
			 linguistic minorities in Crimea, including the region’s Tatar population;
			(16)to call on all Ukrainians to respect the legitimate government authorities, as well as all
			 Ukrainian laws and the Constitution of Ukraine in all regions of Ukraine,
			 including Crimea;
			(17)to maintain existing sanctions against and consider all available options for further sanctions on
			 the Russian Federation until Ukrainian sovereignty, independence, and
			 territorial integrity are not being violated by the Russian Federation;
			 and
			(18)to honor and abide by its commitments undertaken pursuant to Article 5 of the North Atlantic
			 Treaty, signed at Washington, District of Columbia, on April 4, 1949, and
			 entered into force on August 24, 1949.
			IAssistance provisions
			101.Support for democratic governance and civil society in Ukraine
				(a)In generalThe President is authorized and encouraged to provide assistance to support democracy and civil
			 society, including community-based and faith-based organizations, in
			 Ukraine by undertaking the activities described in subsection (b).
				(b)Activities describedThe activities described in this subsection are—
					(1)improving democratic governance, transparency, accountability, rule of law, and anti-corruption
			 efforts;
					(2)supporting Ukrainian efforts to foster greater unity among people and regions of the country,
			 combat anti-Semitism and discrimination, and promote respect for religious
			 freedom;
					(3)supporting the people and Government of Ukraine in preparing to conduct and participate in free and
			 fair elections, including through domestic and international election
			 monitoring;
					(4)assisting Ukraine in diversifying its economy, trade, and energy supplies, including at the
			 national, regional, and local levels;
					(5)strengthening democratic institutions and political and civil society organizations; and
					(6)expanding free and unfettered access to independent media of all kinds in Ukraine and assisting
			 with the protection of journalists and civil society activists who have
			 been targeted for free speech activities.
					(c)Authorization of appropriationsThere is authorized to be appropriated to the President $50,000,000 for fiscal year 2014 to carry
			 out this section.
				102.Economic reform in Ukraine
				(a)FindingsCongress finds the following:
					(1)The Ukrainian economy is weak and vulnerable, as evidenced by short-term debt interest rates as
			 high as 15 percent, a high proportion of foreign exchange-denominated
			 government debt that will mature in 2014 and 2015, a banking sector with
			 non-performing loans at the high level of 14 percent, a financing gap
			 which the Government of Ukraine has estimated will amount to $35 billion
			 over the next two years, and a large underground economy. This economic
			 condition undermines democratic prospects in Ukraine.
					(2)Years of poor economic management and performance have undermined and may continue to undermine
			 political stability and unity within Ukraine.
					(3)On March 6, 2014, the House of Representatives passed H.R. 4152, to redirect previously
			 appropriated funds to cover the cost of roughly $1 billion in loan
			 guarantees for Ukraine.
					(b)Statement of policyIt shall be the policy of the United States to work with other countries and international
			 institutions to stabilize the Ukrainian economy, while promoting
			 critically needed structural economic reforms in Ukraine, including—
					(1)cutting the massive natural gas subsidies that have led to market inefficiencies;
					(2)reducing the bloated public sector;
					(3)maintaining a market-determined exchange rate;
					(4)strengthening the vulnerable banking sector;
					(5)promoting a robust, independent, and impartial judiciary, due process, and uniform application of
			 law; and
					(6)reducing corruption, such as by supporting reform efforts of the Government of Ukraine to pass
			 legislation related to greater accountability for government officials,
			 greater protection of private property, and increased transparency of
			 government funds.
					(c)Sense of CongressIt is the sense of Congress that loan guarantees provided by the United States for Ukraine should
			 be used to promote government, banking and energy sector reform, and
			 anti-corruption efforts in Ukraine.
				103.United States international programming to Ukraine and neighboring regions
				(a)Findings and declarationsCongress finds and declares the following:
					(1)The Russian Government has deliberately blocked the Ukrainian people’s access to uncensored sources
			 of information and has provided alternative news and information that is
			 both inaccurate and inflammatory.
					(2)United States international programming exists to advance the United States interests and values by
			 presenting accurate and comprehensive news and information, which is the
			 foundation for democratic governance.
					(3)The opinions and views of the Ukrainian people, especially those people located in the eastern
			 regions and Crimea, are not being accurately represented in Russian
			 dominated mass media.
					(4)Russian forces have seized more than five television stations in Crimea and taken over
			 transmissions, switching to a 24/7 Russian propaganda format; this
			 increase in programming augments the already robust pro-Russian
			 programming to Ukraine.
					(5)United States international programming has the potential to combat this anti-democratic
			 propaganda.
					(b)ProgrammingRadio Free Europe/Radio Liberty (RFE/RL), Incorporated, and the Voice of America service to Ukraine
			 and neighboring regions shall—
					(1)provide news and information that is accessible, credible, and accurate;
					(2)emphasize investigative and analytical journalism to highlight inconsistencies and misinformation
			 provided by Russian or pro-Russian media outlets;
					(3)prioritize programming to areas where access to uncensored sources of information is limited or
			 non-existent, especially populations serviced by Russian supported media
			 outlets;
					(4)increase the number of reporters and organizational presence in eastern Ukraine, especially in
			 Crimea;
					(5)promote democratic processes, respect for human rights, freedom of the press, and territorial
			 sovereignty; and
					(6)take necessary preparatory steps to continue and increase programming and content that promotes
			 democracy and government transparency in Russia.
					(c)Programming surgeRFE/RL, Incorporated, and Voice of America programming to Ukraine and neighboring regions shall—
					(1)prioritize programming to eastern Ukraine, including Crimea, and Moldova, and to ethnic and
			 linguistic Russian populations, as well as to Tatar minorities;
					(2)prioritize news and information that directly contributes to the target audiences’ understanding of
			 political and economic developments in Ukraine and Moldova, including
			 countering misinformation that may originate from other news outlets,
			 especially Russian supported news outlets;
					(3)provide programming content 24 hours a day, seven days a week to target populations, using all
			 available and effective distribution outlets, including—
						(A)at least 8 weekly hours of total original television and video content in Ukrainian, Russian, and
			 Tatar languages, not inclusive of live video streaming coverage of
			 breaking news, to be distributed on satellite, digital, and through
			 regional television affiliates by the Voice of America; and
						(B)at least 14 weekly hours the total audio content in Ukrainian, Russian, and Tatar languages to be
			 distributed on satellite, digital, and through regional radio affiliates
			 of RFE/RL, Incorporated;
						(4)expand the use, audience, and audience engagement of mobile news and multimedia platforms by
			 RFE/RL, Incorporated, and the Voice of America, including through
			 Internet-based social networking platforms; and
					(5)partner with private sector broadcasters and affiliates to seek and start co-production for new,
			 original content, when possible, to increase distribution.
					(d)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2014, in addition to funds otherwise made
			 available for such purposes, up to $10,000,000 to carry out programming in
			 the Ukrainian, Balkan, Russian, and Tatar language services of RFE/RL,
			 Incorporated, and the Voice of America, for the purpose of bolstering
			 existing United States programming to the people of Ukraine and
			 neighboring regions, and increasing programming capacity and jamming
			 circumvention technology to overcome any disruptions to service.
				(e)ReportNot later than 15 days after the date of the enactment of this Act, the Broadcasting Board of
			 Governors shall submit to the Committees on Foreign Affairs and
			 Appropriations of the House of Representatives and the Committees on
			 Foreign Relations and Appropriations of the Senate a detailed report on
			 plans to increase broadcasts pursuant to subsections (a) and (b).
				104.Overseas Private Investment CorporationIt is the sense of Congress that the Overseas Private Investment Corporation should prioritize
			 investments in Ukraine.
			105.Enhanced assistance for law enforcement and the judicial system in Ukraine
				(a)Statement of policyIt shall be the policy of the United States—
					(1)to assist Ukraine to eliminate the human rights abuses associated with the Berkut forces in order
			 to foster a democratically reformed police force with strong public
			 oversight, which is critical to fostering political unity and stability
			 throughout Ukraine; and
					(2)to assist Ukraine to develop a robust, independent, and impartial judicial system at national,
			 regional, and local levels, which is essential to ensure that the rights
			 of all citizens are respected, and maintain appropriate checks and
			 balances between the co-equal branches of government.
					(b)Authorization of appropriationsThere is authorized to be appropriated $8,000,000 for fiscal year 2014 to enhance United States
			 efforts to assist Ukraine to strengthen law enforcement capabilities and
			 maintain the rule of law.
				106.Enhanced security cooperation among Central and Eastern European NATO member states
				(a)In generalThe Secretary of State, in consultation with the heads of other appropriate United States
			 departments and agencies, shall seek to provide enhanced security
			 cooperation with Central and Eastern European North Atlantic Treaty
			 Organization (NATO) member states by undertaking the activities described
			 in subsection (b).
				(b)Activities describedThe activities described in this subsection are—
					(1)enhancing existing security cooperation, including defense and military-to-military cooperation,
			 among Central and Eastern European NATO member states;
					(2)enhancing security relationships among the United States, the European Union, and Central and
			 Eastern European NATO member states;
					(3)providing defense articles, defense services, and military training to Central and Eastern European
			 NATO member states;
					(4)expanding the scope and frequency of military exercises among Central and Eastern European NATO
			 member states; and
					(5)supporting greater reform, professionalism, and capacity-building efforts within the military,
			 intelligence, and security services in Central and Eastern European NATO
			 member states.
					107.United States-Ukraine security assistance
				(a)FindingsCongress finds that—
					(1)in fiscal year 2013 the United States provided Ukraine with nearly $2,000,000 in assistance under
			 chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.; relating to International Military Education Training) and nearly $7,000,000 in assistance under
			 section 23 of the Arms Export Control Act (22 U.S.C. 2763; relating to the Foreign Military Financing Program); and
					(2)Ukraine has been a longstanding member of NATO’s Partnership for Peace.
					(b)Sense of CongressIt is the sense of Congress that—
					(1)United States assistance to Ukraine under chapter 5 of part II of the Foreign Assistance Act of
			 1961 and section 23 of the Arms Export Control Act should be increased;
					(2)consistent with section 506(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2318(a)), the President is encouraged to draw down defense articles from the stocks of the Department of
			 Defense, in order to provide security assistance, which could include
			 communication equipment, clothing, fuel and other forms of appropriate
			 assistance, to the Government of Ukraine; and
					(3)the Government of Ukraine should make greater efforts to secure the protection of classified
			 information and military equipment.
					(c)Statement of policyIt shall be the policy of the United States, in consultation with the Government of Ukraine, to
			 enhance Ukraine’s self defense, including through appropriate assistance
			 to improve the capabilities of the country’s armed forces.
				(d)Review of security assistance
					(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of State, in
			 consultation with the heads of other appropriate United States departments
			 and agencies, shall submit to Congress a report on the results of a review
			 of all United States security assistance to the Government of Ukraine.
					(2)FormThe report required by paragraph (1) shall be submitted in unclassified form but may contain a
			 classified annex.
					108.Recovery of assets linked to corruption in Ukraine
				(a)Sense of CongressIt is the sense of Congress that the Administration should provide expedited assistance to the
			 Government of Ukraine through appropriate United States Government and
			 multilateral programs, including the Department of Justice’s Kleptocracy
			 Asset Recovery Initiative, the Egmont Group, the Stolen Asset Recovery
			 Initiative, the Camden Asset Recovery Inter-Agency Network, and the Asset
			 Recovery Focal Point Initiative, to identify, investigate, secure, and
			 recover assets missing from the Government of Ukraine or linked to
			 purported acts of corruption by former President Viktor Yanukovych,
			 members of his family, other former or current senior foreign political
			 figures of the Government of Ukraine, and their accomplices in any
			 jurisdiction.
				(b)DefinitionIn this section, the term senior foreign political figure has the meaning given the term in section 208.
				109.European Bank for Reconstruction and Development
				(a)FindingsThe Congress finds the following:
					(1)Article 1 of the Agreement Establishing the European Bank for Reconstruction and Development (EBRD)
			 states that the EBRD should support investments in countries that are
			 committed to and applying the principles of multiparty democracy,
			 pluralism, and market economics, and the EBRD has recognized that Russian progress in the application of these principles … has been uneven.
					(2)Russia received 21 percent of the investments made by the EBRD in 2013, which is more than any
			 other country received from the EBRD in that year, and has received an
			 inordinate ratio of investment from the EBRD since the 2006 Capital
			 Resources Review.
					(b)Sense of the CongressIt is the sense of the Congress that the European Bank for Reconstruction and Development (EBRD)
			 should increase investments in Ukraine and cease new investments in the
			 Russian Federation, and the United States Government should press the EBRD
			 to support new investment in Ukraine and halt consideration of new
			 investment in Russia.
				110.OffsetSection 102(a) of the Enhanced Partnership with Pakistan Act of 2009 (22 U.S.C. 8412(a); Public Law 111–73; 123 Stat. 2068) is amended by striking $1,500,000,000 and inserting $1,430,000,000.
			IISanctions provisions
			201.Continuation in effect of sanctions with respect to the blocking of certain persons contributing to
			 the situation in Ukraine
				(a)In generalUnited States sanctions described in subsection (b), as in effect on the day before the date of the
			 enactment of this Act, shall remain in effect until the earlier of—
					(1)the date that is 90 days after the date on which the President submits to the appropriate
			 congressional committees the certification described in subsection (a) of
			 section 206 in accordance with subsection (b) of such section; or
					(2)the date that is 30 days after any date subsequent to January 1, 2020, on which the President
			 submits to the appropriate congressional committees in writing a
			 determination that the termination of such sanctions imposed is in the
			 vital national security interests of the United States.
					(b)Sanctions describedUnited States sanctions described in this subsection are sanctions imposed under the following
			 executive orders:
					(1)Executive Order 13660 (March 6, 2014; relating to blocking property of certain persons contributing
			 to the situation in Ukraine).
					(2)Executive Order 13661 (March 16, 2014; relating to blocking property of additional persons
			 contributing to the situation in Ukraine).
					(3)Executive Order 13662 (March 20, 2014; relating to blocking property of additional persons
			 contributing to the situation in Ukraine).
					202.Imposition of additional sanctions on persons responsible for violence or who undermine the
			 independence, sovereignty, or territorial or economic integrity of Ukraine
				(a)Statement of policyIt shall be the policy of the United States to impose sanctions with respect to those individuals
			 within and outside of the Government of the Russian Federation whom the
			 President determines wields significant influence over the formation and
			 implementation of Russian foreign policy, in particular with respect to
			 the violation of Ukraine’s sovereignty, democracy, and territorial
			 integrity.
				(b)Criteria for imposition of sanctionsA foreign person or an alien is subject to sanctions under subsection (c) in accordance with the
			 provisions of such subsection if the foreign person or alien, on or after
			 November 21, 2013—
					(1)is knowingly responsible for or complicit in, or engaged in, directly or indirectly—
						(A)actions that significantly undermine democratic processes or institutions in Ukraine;
						(B)actions that significantly threaten the peace, security, stability, sovereignty, or territorial
			 integrity of Ukraine;
						(C)acts of significant corruption in Ukraine, or the seizure or expropriation of significant economic
			 assets from Ukraine, including the expropriation of private or state
			 assets for personal gain, or the facilitation or transfer of the proceeds
			 of such expropriation to foreign jurisdictions; or
						(D)the commission of serious human rights abuses against citizens of Ukraine or citizens of the
			 Russian Federation;
						(2)is a current or former senior foreign political figure of the Government of the Russian Federation
			 who has engaged in any activity described in paragraph (1);
					(3)operates in the arms or related materiel sector in the Russian Federation that has engaged in any
			 activity described in paragraph (1);
					(4)is a current or former senior foreign political figure of an entity that has, or whose members
			 have, knowingly engaged in any activity described in paragraph (1), (2),
			 or (3) or of an entity whose property and interests in property are
			 blocked pursuant to this section;
					(5)has knowingly materially assisted, sponsored, or provided financial, material, or technological
			 support for, or goods or services to or in support of, any activity
			 described in paragraph (1), (2), or (3) or of any person whose property
			 and interests in property are blocked pursuant to this section; or
					(6)is owned or controlled by, or has acted or purported to act for or on behalf of, directly or
			 indirectly, any person whose property and interests in property are
			 blocked pursuant to this section.
					(c)Sanctions described
					(1)In generalThe sanctions described in this subsection are the following:
						(A)Asset blockingWith respect to a foreign person who the President, acting through the Secretary of the Treasury
			 and in consultation with the Secretary of State (or their designees),
			 determines meets the requirements described in subsection (b) (and, if the
			 President determines such foreign person is a senior foreign political
			 figure, such foreign person is not included in the classified annex of a
			 report submitted to the appropriate congressional committees under
			 subsection (e)(1)), the President, acting through the Secretary of the
			 Treasury and in consultation with the Secretary of State (or their
			 designees), shall to the extent necessary investigate, block during the
			 pendency of an investigation, regulate, direct and compel, nullify, void,
			 prevent or prohibit, any acquisition, holding, withholding, use, transfer,
			 withdrawal, transportation, or exportation of, or dealing in, or
			 exercising any right, power, or privilege with respect to, or transactions
			 involving, any property or interests in property of such person to the
			 extent such property or interests in property are subject to the
			 jurisdiction of the United States, pursuant to the applicable provisions
			 of the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
						(B)Aliens ineligible for visas, admission, or parole
							(i)Visas, admission, or paroleAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of one of
			 such Secretaries) knows, or has reason to believe, meets any of the
			 criteria described in subsection (b) is—
								(I)inadmissible to the United States;
								(II)ineligible to receive a visa or other documentation to enter the United States; and
								(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other
			 benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
								(ii)Current visas revoked
								(I)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a
			 designee of one of such Secretaries) shall revoke any visa or other entry
			 documentation issued to an alien who meets any of the criteria described
			 in subsection (b), regardless of when issued.
								(II)Effect of revocationA revocation under subclause (I)—
									(aa)shall take effect immediately; and
									(bb)shall automatically cancel any other valid visa or entry documentation that is in the alien’s
			 possession.
									(2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of
			 paragraph (1)(A) or any regulation, license, or order issued to carry out
			 paragraph (1)(A) shall be subject to the penalties set forth in
			 subsections (b) and (c) of section 206 of the International Emergency
			 Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that
			 section.
					(3)Regulatory authorityThe President shall, not later than 90 days after the date of the enactment of this Act, promulgate
			 regulations as necessary for the implementation of this section.
					(4)Exception to comply with united nations headquarters agreementSanctions under paragraph (1)(B) shall not apply to an alien if admitting the alien into the United
			 States is necessary to permit the United States to comply with the
			 Agreement regarding the Headquarters of the United Nations, signed at Lake
			 Success June 26, 1947, and entered into force November 21, 1947, between
			 the United Nations and the United States, or other applicable
			 international obligations.
					(5)Rule of constructionNothing in this section shall be construed to limit the authority of the President to impose
			 additional sanctions pursuant to the International Emergency Economic
			 Powers Act (50 U.S.C. 1701 et seq.), relevant executive orders, regulations, or other provisions of law.
					(d)WaiverThe President may waive the application of sanctions under subsection (c) with respect to a foreign
			 person or alien if the President—
					(1)determines that such a waiver is vital to the national interest of the United States; and
					(2)not less than 15 days after the waiver takes effect, submits to the appropriate congressional
			 committees a notice of the waiver and a justification for such waiver.
					(e)Report
					(1)Report required
						(A)In generalNot later than 30 days after the date of the enactment of this Act, and at least once every 180
			 days thereafter for a period not to exceed 2 years, the Secretary of
			 State, in consultation with the Secretary of the Treasury, shall submit to
			 the appropriate congressional committees a detailed report with respect to
			 senior foreign political figures of the Russian Federation that have been
			 determined to have engaged in activities described in subsection (b).
						(B)FormThe report required by subparagraph (A) shall be submitted in unclassified form but may contain a
			 classified annex.
						(2)Requests by chairperson and ranking member of appropriate congressional committees
						(A)In generalNot later than 120 days after receiving a written request from the chairperson and ranking member
			 of one of the appropriate congressional committees with respect to whether
			 a senior foreign political figure of the Russian Federation is responsible
			 for engaging in activities described in subsection (b), the President
			 shall submit a response to the chairperson and ranking member of the
			 committee which made the request with respect to the status of the person.
						(B)FormThe President may submit a response required by subparagraph (A) in classified form if the
			 President determines that it is necessary for the national security
			 interests of the United States to do so.
						(f)DefinitionsIn this section:
					(1)AdmittedThe term admitted has the meaning given such term in section 101(a)(13)(A) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(13)(A)).
					(2)AlienThe term alien has the meaning given such term in section 101(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(3)).
					(3)Financial institutionThe term financial institution has the meaning given that term in section 5312 of title 31, United States Code.
					(4)Foreign personThe term foreign person means—
						(A)an individual who is not a United States person;
						(B)a corporation, partnership, or other nongovernmental entity which is not a United States person; or
						(C)any representative, agent or instrumentality of, or an individual working on behalf of a foreign
			 government.
						(5)ParoledThe term paroled means paroled into the United States under section 212(d)(5) of the Immigration and Nationality
			 Act (8 U.S.C. 1182(d)(5)).
					(6)United states personThe term United States person means—
						(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States;
			 or
						(B)an entity organized under the laws of the United States or of any jurisdiction within the United
			 States, including a foreign branch of such an entity.
						(g)TerminationThis section and any sanction imposed by this section shall remain in effect until the earlier of—
					(1)the date that is 90 days after the date on which the President submits to the appropriate
			 congressional committees the certification described in subsection (a) of
			 section 206 in accordance with subsection (b) of such section; or
					(2)the date that is 30 days after any date subsequent to January 1, 2020, on which the President
			 submits to the appropriate congressional committees in writing a
			 determination that the termination of this section and the sanctions
			 imposed by this section is in the vital national security interests of the
			 United States.
					203.Imposition of additional sanctions on persons complicit in or responsible for significant
			 corruption in the Russian Federation
				(a)FindingsCongress finds the following:
					(1)On March 20, 2014, the Department of the Treasury designated four individuals and one financial
			 institution for acting for or on behalf of or materially assisting,
			 sponsoring, or providing financial, material, or technological support
			 for, or goods or services to or in support of, a senior official of the
			 Government of the Russian Federation.
					(2)Widespread corruption at senior levels of the Government of the Russian Federation, in combination
			 with the suppression of political freedoms and the concentration of
			 enormous wealth in the hands of individuals exercising extensive influence
			 over government policy, has contributed to the establishment of an
			 authoritarian system that does not respect the rights of the Russian
			 people.
					(b)Authority for imposition of sanctions
					(1)Asset blockingThe President, acting through the Secretary of the Treasury and in consultation with the Secretary
			 of State (or their designees), is authorized to impose sanctions described
			 in paragraph (1)(A) of section 202(c) in accordance with the provisions of
			 such section against a foreign person if the foreign person is a senior
			 foreign political figure or a close associate of such senior foreign
			 political figure with respect to whom the President, acting through the
			 Secretary of the Treasury and in consultation with the Secretary of State
			 (or their designees), determines meets one or more of the criteria
			 described in subsection (c).
					(2)Aliens ineligible for visas, admission, or paroleThe Secretary of State or the Secretary of Homeland Security (or a designee of one of such
			 Secretaries) is authorized to impose sanctions described in paragraph
			 (1)(B) of section 202(c) in accordance with the provisions of such section
			 against an alien if the alien is a senior foreign political figure or a
			 close associate of such senior foreign political figure with respect to
			 whom the Secretary of State or the Secretary of Homeland Security (or a
			 designee of one of such Secretaries) knows, or has reason to believe,
			 meets one or more of the criteria described in subsection (c).
					(c)Criteria for imposition of sanctionsThe criteria described in this subsection are the following:
					(1)The foreign person or alien is responsible for, or complicit in, or responsible for ordering,
			 controlling, or otherwise directing, acts of significant corruption in the
			 Russian Federation, including the expropriation of private or public
			 assets for personal gain, corruption related to government contracts or
			 the extraction of natural resources, bribery, or the facilitation or
			 transfer of the proceeds of corruption to foreign jurisdictions.
					(2)The foreign person or alien has materially assisted, sponsored, or provided financial, material, or
			 technological support for, or goods or services in support of, an act
			 described in paragraph (1).
					(d)WaiverThe waiver provisions of subsection (d) of section 202 shall apply with respect to this section and
			 any sanction imposed by this section to the same extent and in the same
			 manner as such waiver provisions apply to section 202 and any sanction
			 imposed by such section.
				(e)DefinitionsIn this section, the terms foreign person and alien have the meanings given such terms in section 202(f).
				204.Report on certain foreign financial institutions
				(a)FindingsCongress finds the following:
					(1)On February 26, 2014, the Department of the Treasury’s Financial Crimes Enforcement Network advised
			 United States financial institutions of their responsibility to take
			 reasonable, risk-based steps regarding the potential suspicious movement
			 of assets related to Viktor Yanukovych departing Kyiv and abdicating his
			 responsibilities and other senior officials resigning from their positions
			 or departing Kyiv.
					(2)United States financial institutions are required to apply enhanced scrutiny to private banking
			 accounts held by or on behalf of senior foreign political figures and to
			 monitor transactions that could potentially represent misappropriated or
			 diverted state assets, the proceeds of bribery or other illegal payments,
			 or other public corruption proceeds.
					(3)On March 3, 2014, the Government of Ukraine announced that it had initiated criminal proceedings
			 against a number of former Ukrainian officials or close associates of
			 former Ukrainian officials.
					(4)On March 5, 2014, the European Union, based on information from Ukraine’s Prosecutor General,
			 issued a Council Regulation requiring the European Union to freeze the
			 funds and economic resources of various former Ukrainian officials and
			 their close associates.
					(5)The Government of Canada has taken similar action against the same individuals.
					(6)The measures being taken against these former Ukrainian officials and their close associates
			 increase the risk that they will seek to move their assets in a deceptive
			 fashion.
					(7)Foreign financial institutions should apply similar, enhanced due-diligence and reporting
			 requirements.
					(8)The United States has a strong interest in seeing the international financial system protected from
			 illicit financial activity, including money laundering, terrorism and
			 proliferation financing, transnational organized crime, and the
			 misappropriation of state assets, and international sanctions evasion,
			 among others.
					(9)The Department of the Treasury possesses a range of authorities to insulate the United States
			 financial system from entities or jurisdictions that pose an illicit
			 financing risk.
					(b)Statement of policyIt shall be the policy of the United States to use all of its regulatory and statutory authorities
			 to closely scrutinize all foreign financial institutions, including those
			 in the Russian Federation, that may be complicit in enabling foreign
			 persons and transnational criminal enterprises to evade or otherwise
			 circumvent United States and international sanctions, launder the proceeds
			 of criminal activity, finance acts of terrorism and the proliferation of
			 weapons of mass destruction, or any other illicit activity that presents
			 risks and vulnerabilities to the United States financial system.
				(c)Report
					(1)In generalNot later than 30 days after the date of the enactment of this Act, and every 180 days thereafter
			 for a period not to exceed 2 years, the Secretary of State and the
			 Secretary of the Treasury shall jointly submit to the appropriate
			 congressional committees a report on—
						(A)foreign financial institutions that are in direct control of Government of Ukraine state-owned or
			 controlled assets in a manner determined by the Secretary of State and the
			 Secretary of the Treasury to be contrary to the interests of the
			 Government of Ukraine;
						(B)foreign financial institutions determined by the Secretary of State and the Secretary of the
			 Treasury to be complicit in illicit financial activity, including money
			 laundering, terrorism and proliferation financing, transnational organized
			 crime, or misappropriation of state assets, that are—
							(i)organized under the laws of the Russian Federation; or
							(ii)owned or controlled by a foreign person described in section 202(b); and
							(C)foreign financial institutions that are directly or indirectly assisting or otherwise aiding the
			 violation of Ukrainian sovereignty, independence, and territorial
			 integrity, including the Crimea.
						(2)FormThe report required to be submitted under this subsection shall be submitted in an unclassified
			 form, to the extent appropriate, but may include a classified annex.
					205.Sense of Congress on human rights in the Russian FederationIt is the sense of Congress that the President should greatly expand the list of 18 Russian
			 officials and others published on April 12, 2013, who were engaged in
			 actions described in section 404 of the Sergei Magnitsky Rule of Law
			 Accountability Act of 2012 (title IV of Public Law 112–208; 22 U.S.C. 5811) regarding the death of Sergei Magnitsky, illegal activity by officials of the Government of the
			 Russian Federation, or violations of human rights and other offenses in
			 Russia.
			206.Certification described and submission to Congress
				(a)In generalA certification described in this section is a certification of the President to Congress that
			 Ukrainian sovereignty, independence, and territorial integrity is not
			 being violated by the Russian Federation or any other state actor.
				(b)Submission to congress
					(1)In generalThe President shall submit the certification described in subsection (a) to the appropriate
			 congressional committees in writing and shall include a justification for
			 the certification.
					(2)Form of certificationThe certification described in subsection (a) shall be submitted in unclassified form but may
			 contain a classified annex.
					207.Sense of Congress on suspension of all activities and meetings of the NATO-Russia CouncilIt is the sense of Congress that the United States should work to temporarily suspend all
			 activities and meetings of the NATO-Russia Council.
			208.DefinitionsIn this title:
				(1)Appropriate congressional committeesExcept as otherwise provided, the term appropriate congressional committees means—
					(A)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Ways and
			 Means, and the Committee on the Judiciary of the House of Representatives;
			 and
					(B)Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the
			 Committee on the Judiciary of the Senate.
					(2)Senior foreign political figureThe term senior foreign political figure has the meaning given the term in section 1010.605 of title 31, Code of Federal Regulations.
				IIIReporting Provisions
			301.Annual report on security developments in the Russian Federation and their effects on Ukrainian
			 sovereignty
				(a)ReportNot later than September 30, 2014, and September 30 of each year thereafter through 2020, the
			 Secretary of State shall submit to the specified congressional committees
			 a report, in both classified and unclassified form, on the current and
			 future security and foreign policy posture of the Russian Federation (in
			 this section referred to as Russia).
				(b)Matters to be includedThe report required under subsection (a) shall include the following:
					(1)An assessment of the security situation in regions neighboring Russia, including Crimea.
					(2)The goals and factors shaping the security strategy of the Government of Russia, including
			 potential annexation of non-Russian territory.
					(3)Trends in Russian security behavior that would be designed to achieve, or that are consistent with,
			 the goals described in paragraph (2).
					(4)An assessment of the global and regional security objectives of the Government of Russia, including
			 objectives that would affect the North Atlantic Treaty Organization, the
			 Middle East, or the People’s Republic of China.
					(5)A detailed assessment of the sizes, locations, and capabilities of the nuclear, special operations,
			 land, sea, and air forces of the Government of Russia and how they affect
			 neighboring countries, including Ukraine.
					(6)Developments in Russian military doctrine and training and whether the developments have differed
			 from before the annexation of Crimea.
					(7)Other security developments involving Russia that the Secretary of State considers relevant to
			 United States national security.
					(c)Specified congressional committees definedIn this section, the term specified congressional committees means—
					(1)the Committee on Foreign Affairs and the Committee on Armed Services of the House of
			 Representatives; and
					(2)the Committee on Foreign Relations and the Committee on Armed Services of the Senate.
					302.Presidential determination and report on compliance by Russian Federation of its obligations under
			 INF Treaty
				(a)FindingCongress finds that there are reports that the Russian Federation is in material breach of its
			 obligations under the Treaty Between the United States of America and the
			 Union of Soviet Socialist Republics on the Elimination of Their
			 Intermediate-Range and Shorter-Range Missiles, commonly referred to as the
			 Intermediate-Range Nuclear Forces (INF) Treaty, signed at Washington
			 December 8, 1987, and entered into force June 1, 1988.
				(b)Report
					(1)In generalNot later than 30 days after the date of the enactment of this Act, the President shall submit to
			 the Committee on Foreign Affairs of the House of Representatives and the
			 Committee on Foreign Relations of the Senate a report that includes a
			 determination as to whether or not the Russian Federation is in material
			 breach of its obligations under the INF Treaty.
					(2)Additional matters to be includedIf the President determines that the Russian Federation is in material breach of its obligations
			 under the INF Treaty, the report shall also include the following:
						(A)A description of the measures taken to hold the Russian Federation accountable for its violation of
			 its obligations under the INF Treaty.
						(B)A description of the measures being taken to ensure that the Russian Federation completely and
			 verifiably eliminates any military system that constitutes a material
			 breach of its obligations under the INF Treaty.
						(3)FormThe report required by this subsection shall be submitted in unclassified form but may contain a
			 classified annex.
					303.Report on geopolitical impact of energy exports
				(a)Report requiredNot later than 90 days after the date of the enactment of this Act, the Department of State’s
			 Special Envoy and Coordinator for International Energy Affairs shall
			 submit to the appropriate congressional committees a detailed,
			 quantitative, and substantive report on the potential short, medium, and
			 long-term impacts of increased United States natural gas and oil exports
			 on Russia’s economic and political influence over Ukraine and other
			 European countries.
				(b)DefinitionIn this subsection, the term appropriate congressional committees means—
					(1)the Committee on Foreign Affairs and the Committee on Energy and Commerce of the House of
			 Representatives; and
					(2)the Committee on Foreign Relations and the Committee on Energy and Natural Resources of the Senate.
					304.Amendment to the Iran, North Korea, and Syria Nonproliferation Act
				(a)FindingsCongress finds the following:
					(1)Iran continues its longstanding effort to obtain banned components for its nuclear and missile
			 programs in violation of its obligations under successive United Nations
			 Security Council Resolutions.
					(2)Russian entities, including Rosoboronexport, have been sanctioned with respect to proliferation
			 activities, particularly sanctions under the Iran, North Korea, and Syria
			 Nonproliferation Act (Public Law 106–178; 50 U.S.C. 1701 note).
					(3)The Department of State must expeditiously restore the deterrent effect of the Iran, North Korea,
			 and Syria Nonproliferation Act by fully applying and enforcing such Act.
					(b)AmendmentSection 2 of the Iran, North Korea, and Syria Nonproliferation Act (Public Law 106–178; 50 U.S.C. 1701 note) is amended by adding at the end the following:
					
						(f)Plan To expedite reports and sanctions under this Act
							(1)In generalNot later than 30 days after the date of the enactment of the Ukraine Support Act, the President
			 shall submit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations in the Senate, a
			 plan, to include specific timetables, to expedite the implementation of
			 this Act with respect to submission of reports required under subsection
			 (a) and the application of measures to certain foreign persons under
			 section 3.
							(2)Special emphasis on SyriaIn the submission of reports required under subsection (a) and in accordance with the plan required
			 under paragraph (1), the President is encouraged to place a special
			 emphasis on any foreign person in Russia, including any Russian Federation
			 official, that is engaged in any activity described in subsection (a) with
			 respect to the government of President Bashar al-Assad and any affiliates
			 thereof.
							(3)Rule of constructionNothing in this subsection shall be construed to preclude or exempt the President from fulfilling
			 or otherwise deviating from the requirements under subsection (b)..
				
	Passed the House of Representatives March 27, 2014.Karen L. Haas,Clerk
